Citation Nr: 1301890	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  10-18 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim for service connection for residuals of cellulitis of the right leg/foot has been submitted.  

2.  Entitlement to service connection for a left foot disability as secondary to residuals of cellulitis of the right leg/foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active military service from June 1959 to April 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding hearing request by the Veteran. 

In his May 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) in Washington, D.C..  By a November 2012 letter, the Veteran was informed that such a hearing had been scheduled for January 2, 2013.  However, in December 2012, the Veteran's representative filed a Motion to Remand for Videoconference Hearing, indicating that the Veteran requested postponement of his Board hearing and instead desired a hearing before a VLJ via videoconference.

Therefore, the appeal must be remanded so that the Veteran can be rescheduled for a videoconference hearing as requested.  38 C.F.R. § 20.704 (2012). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2012).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

